DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-14 and 19-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-15 of U.S. Patent No. 10,568,663 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Patent claim 1, discloses regarding claims 1 and 9, a spinal surgical instrument operated with a precedent device including at least one guiding unit, the spinal surgical instrument comprising: an operating element having at least one longitudinal groove; an extending element, one end of which is connected to the operating element; a handling element, which is connected to the opposite end of the extending element; a guide element, which is disposed on the extending element and has at least one guide hole; 
Patent claim 2, discloses regarding claim 2, wherein the guide element is set in the extending element or integrally formed with the extending element. 
Patent claim 3, discloses regarding claim 3, wherein a distance between the guide element and the operating element is shorter than a distance between the guide element and the handling element. 
Patent claim 4, discloses regarding claim 4, wherein the distance between the guide element and the operating element is about 0 mm. 
Patent claim 5, discloses regarding claim 5, wherein a width of the guide element close to one end of the handling element is greater than a width of the guide element close to one end of the operating element. 
Patent claim 6, discloses regarding claim 6, wherein the guide element has a groove located at a periphery of the at least one guide hole, by which the guide hole communicates with an outer space. 
Patent claim 7, discloses regarding claim 7, wherein the guide element has a blocker located between the groove and the at least one guide hole. 
Patent claim 8, discloses regarding claim 8, wherein the at least one guide hole comprises at least two guide holes located on opposite sides of the extending element along a center line described by an extension of the extending element. 
Patent claim 9, discloses regarding claim 10, wherein the operating element has an accommodating space, the rod element has an expansion head accommodated in the accommodating space, and an outer wall slope of the expansion head is greater than an inner wall slope of the accommodating space. 
Patent claim 10, discloses regarding claim 11, wherein a distance between the guide element and the operating element is about 0 mm, and the guide element has a bottom edge and a side wall, wherein the bottom edge is connected to the operating element, and the side wall is partially connected to the extending element. 
Patent claim 11, discloses regarding claim 12, wherein the at least one guide hole runs through the side wall. 
Patent claim 12, discloses regarding claim 13, wherein the at least one guide hole comprises at least two guide holes, one of which is adjacent to the extending element and the other of which is adjacent to the operating element, and the guide holes communicate with each other. 
Patent claim  13, discloses regarding claim 14, wherein the spinal surgical instrument is a pre-lock wrench, a pedicle screw adjuster, a rod holder, a bone cement or repair material injector, an anti-torque wrench, or a breaker. 
Patent claim 14, discloses regarding claim 19, a system for bone stabilization, comprising: a first precedent device that includes at least one first guiding unit; a second precedent device that includes at least one second guiding unit; a spinal fixation element; and at least one spinal surgical instrument comprising: an operating element having at least one longitudinal groove; an extending element, one end of which is connected to the operating element; a handling element, which is connected to an opposite end of the extending element; a guide element, which is disposed on the extending element and has at least one guide hole; by the passing of the at least one guide hole along the at least one first and at least one second guiding units, the spinal surgical instrument is guided to the first and second precedent devices to connect them with the spinal fixation element; an adjustable element, which is adjacent to the handling element; and a rod element, which is disposed through the handling element, the extending element, and part of the operating element, the rod element being movably connected with the adjustable element, and an opposite end thereof being accommodated in the operating element; the adjustable element being moved to drive the rod element to move within the operating element such that the operating element expands. 
Patent claim 15, discloses  regarding claim 20, wherein the spinal surgical instrument is a pre-lock wrench, a pedicle screw adjuster, a rod holder, a bone cement or repair material injector, an anti-torque wrench, or a breaker. 
The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claim Objections
Claim(s) 3-6, 10 is/are objected to because of the following informalities:  grammatical errors. 
Claim 3, lines 1-2 recite “the distance between the guide element and the operating element” instead of “a distance between the guide element and the operating element”. 
Claim 3, lines 3-4 recite “the distance between the guide element and the handling element” instead of “a distance between the guide element and the operating element”. 
Claim 5, lines 1-2 recite “the width of the guide element close to one end of the handling element” instead of “a distance of the guide element close to one end of the handling element”. 
Claim 5, lines 3-4 recite “the width of the guide element close to one end of the operating element” instead of “a distance of the guide element close to one end of the handling element”. 
Claim 6, line 3 recites “the outer space” instead of “an outer space”. 
Claim 10, line 4 recite “the outer wall slope” instead of “an outer wall slope”. 
Claim 10, lines 4-5 recite “the inner wall slope” instead of “an inner wall slope”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (U.S. Pub. No. 2016/0106480 A1, hereinafter “Zhou”). 
Zhou discloses, regarding claim 1, a spinal surgical instrument (see Fig. 13) operated with a precedent device (2) including at least one guiding unit (1), the spinal surgical instrument comprising: an operating element (see annotated Fig. 12 below); an extending element (41), one end of which is connected to the operating element (see Fig. 12); a handling element (42), which is connected to the opposite end of the extending element (see Fig. 12); and a guide element (see annotated Fig. 12 below), which is disposed on the extending element and has at least one guide hole (see annotated Fig. 12 below); by passing of the guide hole along the guiding unit, the spinal surgical instrument is guided to the precedent device (see Figs. 13-14, see paras. [0081]-[0082]).

    PNG
    media_image1.png
    792
    661
    media_image1.png
    Greyscale

Regarding claim 2, wherein the guide element is set in the extending element or integrally formed with the extending element (see Fig. 12).
Regarding claim 3, wherein the distance between the guide element and the operating element is shorter than the distance between the guide element and the handling element (see Fig. 12, note that the guide element and the operating element are integral and at the same end of 41 they will have a shorter distance between them). 
Regarding claim 4, wherein the distance between the guide element and the operating element is about 0 mm (see Fig. 12, note that the guide element and the operating element are integral and therefore can be considered to have about a 0 mm distance between them).
Regarding claim 5, wherein the width of the guide element close to one end of the handling element is greater than the width of the guide element close to one end of the operating element (see annotated Fig. 12 above). 
Regarding claim 6, wherein the guide element has a groove located at the periphery of the guide hole (see annotated Fig. 14 below), by which the guide hole communicates with the outer space (see annotated Fig. 14 below, note that the groove is open to the outer space and therefore can be considered to communicate with the outer space).

    PNG
    media_image2.png
    762
    457
    media_image2.png
    Greyscale

Regarding claim 7, wherein the guide element has a blocker located between the groove and the guide hole (see annotated Fig. 14 above).
Regarding claim 8, wherein the guide element has at least two guide holes located on the opposite side of the extending element along a center line described by the extension of the extending element (see annotated Fig. 12 above). 
Regarding claim 11, wherein the distance between the guide element and the operating element is about 0 mm (see Fig. 12, note that the guide element and the operating element are integral and therefore have about a 0 mm distance between them), and the guide element has a bottom edge and a side wall (see annotated Fig. 14 above), wherein the bottom edge is connected to the operating element, and the side wall is partially connected to the extending element (see annotated Fig. 14 above, note that since the sidewall extends out from the extending element and is only connected to the extending element via the ends it can be considered partially connected to the extending element).
Regarding claim 12, wherein the guide hole runs through the side wall (see annotated Fig. 14 above).
Regarding claim 13, wherein the guide element has at least two guide holes (see annotated Fig. 12 above), one of which is adjacent to the extending element and the other of which is adjacent to the operating element, and the guide holes communicate with each other (see Fig. 12, note that both guide holes are adjacent to the operating element and extending element).
Regarding claim 14, wherein the spinal surgical instrument is a pre-lock wrench, a pedicle screw adjuster, a rod holder (see Figs. 13-14, note that the instrument holds rod 5), a bone cement or repair material injector, an anti-torque wrench, or a breaker.
Zhou discloses, regarding claim 15, a method of guiding a spinal surgical instrument (see Fig. 13) to a precedent device (2, see Fig. 13) which includes at least one guiding unit (1), the spinal surgical instrument comprising an operating element (see annotated Fig. 12 above), an extending element (41), a handling element (42), and a guide element (see annotated Fig. 12 above); an end of the extending element connects to the operating element (see annotated Fig. 12 above), and the opposite end of the extending element connects to the handling element (see Fig. 12), the guide element being disposed on the extending element (see Fig. 12) and including at least one guide hole (see annotated Fig. 12 above), the method comprising the following steps: passing the guide hole along the guiding unit (see Figs. 13-14, see para. [0081]); and guiding the spinal surgical instrument to the precedent device (see Figs. 13-14, see para. [0082] “make axial movement”).
Regarding claim 16, further comprising the step of: placing the precedent device into a patient’s body (see para. [0067] “installed… into spine”), and allowing the guiding unit to be at least partially exposed outside the patient’s body (see para. [0063] “outside the skin”).
Regarding claim 17, further comprising the step of: assembling the guiding unit with the precedent device before placing the precedent device into the patient’s body (see para. [0067] “screw 2 installed with the extension pieces 1 into spine”).
Regarding claim 18, further comprising the step of: moving the guiding unit toward the precedent device by use of the guide hole, such that the operating element is assembled with the precedent device (see Figs. 13-14, see para. [0082] “make axial movement”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. Pub. No. 2016/0106480 A1, hereinafter “Zhou”) and in view of Chin et al. (U.S. Pub. No. 2007/0073294 A1, hereinafter “Chin”).
Zhou discloses, regarding claim 19, a system for bone stabilization (see Fig. 13), comprising: a first precedent device (2) that includes at least one first guiding unit (1); a spinal fixation element (5); and at least one spinal surgical instrument (see Fig. 13) comprising: an operating element (see annotated Fig. 12 above); an extending element (41), one end of which is connected to the operating element (see Fig. 13); a handling element (42), which is connected to the opposite end of the extending element (see Fig. 13); and a guide element (see annotated Fig. 12 above), which is disposed on the extending element (see Fig. 12) and has at least one guide hole (see annotated Fig. 12 above); by the passing of the guide hole along the first and second guiding units, the spinal surgical instrument is guided to the first and second precedent devices to connect them with the spinal fixation element (see Figs. 13-14, see paras. [0081]-[0082]).
Regarding claim 20, wherein the spinal surgical instrument is a pre-lock wrench, a pedicle screw adjuster, a rod holder (see Figs. 13-14, note that the instrument holds rod 5), a bone cement or repair material injector, an anti-torque wrench, or a breaker.
Zhou discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 19, a second precedent device that includes at least one second guiding unit. 
Chin discloses a system for bone stabilization (see Fig. 8), wherein the system includes a first precedent device (102a) with a first guiding unit (100a) and further includes a second precedent device (102b, see Fig. 8) with a second guiding unit (100b) in order to enable implanting a stabilization device (130) minimally invasively between two vertebrae (see para. [0050]) and provide stabilization between two or more locations of the spine (see paras. [0005] and [0050]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system in Zhou to include a second precedent device that includes at least one second guiding unit in view of Chin in order to enable implanting a stabilization device minimally invasively between two vertebrae and provide stabilization between two or more locations of the spine. 

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Hoffman et al. (U.S. Pub. No. 2008/0195155 A1) discloses an insertion instrument guided to a bone anchor via a fixed member. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773

	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773